     Case 2:19-cv-09507-FLA-JC Document 23 Filed 04/01/21 Page 1 of 1 Page ID #:160



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      DE’ANDRE K. ROGERS,                         Case No. 2:19-cv-09507-FLA (JCx)
                          Plaintiff,
12                                                ORDER ACCEPTING FINDINGS,
                     v.                           CONCLUSIONS, AND
13                                                RECOMMENDATIONS OF
      D. BILDERBACK, et al.,                      UNITED STATES MAGISTRATE
14                                                JUDGE
                          Defendants.
15
16
           Pursuant to 28 U.S.C. § 636, the court has reviewed all of the records herein,
17
     including the February 12, 2021 Report and Recommendation of United States
18
     Magistrate Judge (“Report and Recommendation”). The court approves and accepts
19
     the Report and Recommendation.
20
           IT IS HEREBY ORDERED that this action is dismissed and that Judgment
21
     shall be entered accordingly.
22
           IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
23
     Judgment herein on plaintiff and any counsel for defendants.
24
           IT IS SO ORDERED.
25   DATED: April 1, 2021
26                                     _________________________________________
27                                     FERNANDO L. AENLLE-ROCHA
                                       United States District Judge
28
